DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 7/19/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (US 2012/0224062) in view of Riebe (US 2018/0356634).
Consider claim 1, Lacoste discloses (e.g. figures 1, 3a, 14-15) a head-up display for a vehicle, the head-up display having a first housing comprising:

an optical system arranged to receive the pictures output by the picture generating unit and relay the pictures using an optical combiner (windshield) to form a virtual image of each picture (see figure 1, virtual images are viewed), wherein the optical combiner combines light output by the picture generating unit with light from a real-world scene to present combined images to a viewer within an eye-box (viewer’s eye) [0089].
However, Lacoste does not explicitly disclose that the head-up display further comprises a second housing disposed between the first housing and optical combiner, wherein the second housing comprises: a substantially flat cover glass arranged to protect the first housing and a layer arranged to change the trajectory of light such that any sunlight reflected by the cover glass is deflected away from the eye-box.  Lacoste and Riebe are related as head-up displays.  Riebe discloses (e.g. figures 3-4) a head-up display further comprising a second housing (i.e. associated supports for the curved optical element 9/41, light trap) disposed between the first housing (3, projection apparatus) and optical combiner (6, windshield) , wherein the second housing comprises: a substantially flat cover glass (9, curved optical element can be glass and is 
Consider claim 2, the modified Lacoste reference discloses (e.g. figures 5, 14 of Lacoste) a head-up display wherein the layer is transmissive to light of the picture incident at a first range of angles and substantially reflective to light of other wavelengths incident at a second range of angles (light passes within a field of view) [0163 of Lacoste).
Consider claim 3, the modified Lacoste reference discloses a head-up display wherein the layer is disposed on the cover glass (see figures 3-4 of Riebe, the curved optical element includes a reflective layer) [0040-0051 of Riebe].
Consider claim 4, the modified Lacoste reference discloses a head-up display wherein the layer is a structured surface layer of the cover glass (see figures 3-4 of Riebe, the curved optical element includes a reflective layer) [0040-0051 of Riebe].
Consider claim 6, the modified Lacoste reference discloses a head-up display wherein the layer comprises a Fresnel structure corresponding to a concave surface (the surface is designed to reflect light according to Fresnel equations) [0051 of Riebe].

Consider claim 9, the modified Lacoste reference discloses (e.g. figures 3-4 of Riebe) a head-up display wherein the second housing further comprises a light trap (41, light trap) arranged to partially shield the cover glass from sunlight (the light trap partially shields, see figures 3-4) [0040-0051 of Riebe].
Consider claim 10, the modified Lacoste reference discloses a head-up display wherein the layer has optical power (curved element 8 has optical power) and each computer-generated light-modulation pattern comprises a computer-generated hologram of the picture and a software lens function having optical power which compensates for the optical power of the layer (the pattern can be accommodated via the display information) [0040-0051 of Riebe and 0091-0109 of Lacoste].
Consider claim 11, the modified Lacoste reference discloses a head-up display wherein the second housing comprises a second layer identical to the first layer such that the first and second layers form parallel faces (see figure 4b, the optical element 9 comprises a plurality of parallel layers) [0040-0051 of Riebe].
Consider claim 12, the modified Lacoste reference discloses a head-up display wherein the optical combiner is the windscreen of a vehicle (see at least figure 1 of Lacoste, the optical combiner is a windshield) [0089 of Lacoste].

a first housing comprising:
a picture generating unit (1010, projection unit) arranged to output pictures, wherein the picture generating unit comprises: a light source arranged to emit light (R,B,G, lasers); and a spatial light modulator (SLM) arranged to receive the light from the light source and spatially-modulate the light in accordance with computer-generated light-modulation patterns displayed on the spatial light modulator to form a holographic reconstruction corresponding to each picture hologram data via the controller) [0091-0103]; and
an optical system arranged to receive the pictures output by the picture generating unit and relay the pictures using the optical combiner (windshield) to form a virtual image of each picture (see figure 1, virtual images are viewed), wherein the optical combiner combines light output by the picture generating unit with light from a real-world scene to present combined images to the viewer within the eye-box (viewer’s eye) [0089].
However, Lacoste does not explicitly disclose a second housing disposed between the first housing and optical combiner, the second housing comprising: a substantially flat cover glass arranged to protect the first housing and a layer arranged to change the trajectory of light such that any sunlight reflected by the cover glass is deflected away from the eye-box.


Consider claim 14, the modified Lacoste reference discloses a display system wherein the optical combiner is the windscreen of a vehicle (see at least figure 1 of Lacoste, the optical combiner is a windshield) [0089 of Lacoste].
Consider claim 15, the modified Lacoste reference discloses a vehicle comprising a display system as claimed in claim 14 (see at least figure 1 of Lacoste, the vehicle comprises the display system) [0089, 0091-0103 of Lacoste].
Consider claim 16, Lacoste discloses (e.g. figures 1, 3a, 14-15) a method for displaying information to an occupant of a vehicle, the method comprising:
within a first housing, generating light bearing a series of pictures (1010, projection unit), wherein each picture is generated by receiving light at a spatial light modulator (SLM) and spatially- modulating the light in accordance with a computer-
relaying the light bearing the series of pictures using an optical combiner (windshield) to form a virtual image of each picture (see figure 1, virtual images are viewed) by combining light bearing the generated picture with light from a real-world scene to present combined images to a viewer within an eye-box (viewer’s eye) [0089].
However, Lacoste does not explicitly disclose passing the light bearing the series of pictures through a substantially flat cover glass arranged to protect the first housing and a layer arranged to change the trajectory of light; and that the layer deflects any sunlight reflected by the cover glass away from the eye-box. 
Lacoste and Riebe are related as head-up displays.  Riebe discloses (e.g. figures 3-4) a head-up display further comprising passing the light bearing the series of pictures through a substantially flat cover glass arranged (9, curved optical element can be glass and is substantially flat, as shown in figure 4A) to protect the first housing and a layer arranged to change the trajectory of light (light is deflected off 9 and directed to light trap 41) [0040-0051].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lacoste to include the light trap mechanism of Riebe, in order to prevent reflection disturbances of the driver. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (US 2012/0224062) in view of Riebe (US 2018/0356634) as applied to claim 1 above, and further in view of Smith (US 5,335,099).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (US 2012/0224062) in view of Riebe (US 2018/0356634) as applied to claim 1 above, and further in view of Powers et al. (US 2009/0268273)
Consider claim 7, the modified Lacoste reference does not explicitly disclose that the layer comprises a metamaterial. Lacoste, Riebe and Powers et al. are related as glare management devices.  Powers et al. disclose a reflective layer that comprises a metamaterial (glare management of reflective surfaces) [0087].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the layer of the modified Lacoste reference, to comprise a metamaterial, as taught by Powers, in order to reduce glare.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872